IN THE MATTER OF THE SEARCH OF Case No. l:l9-MJ- GA”
THE RESIDENCE, PREMISES, AND

CERTAIN VEHICLES ASSOCIATED WITH

2012 MILNE ST. CHATTANOOGA, TN.

THE RESIDENCE ASSOCIATED WITH

KARLOS BUTLER. Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

This Affiant, Adam Baldwin, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), being duly Sworn, states the following:

INTRODUCTION AND AGENT BACKGROUND
l. l, Adam Baldwin, am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,
and Explosives (ATF), and have been so employed since August 2014. ln addition to my
employment with ATF, l have over three years of law enforcement experience With the Pentagon
Force Protection Agency (PFPA). During my tenure with PFPA, l served two years as a police
officer in multiple capacities, to include patrol, surveillance detection, and as a law enforcement
liaison to the Director of PFPA. l additionally served approximately one year as a special agent
with PFPA, conducting complex criminal and protective intelligence investigations, as well as
conducting domestic and international protective missions. I am a graduate of the F ederal Law
Enforcement Training Center (FLETC) Uniformed Police Training Program (UPTP), Criininal
lnvestigator Training Program (CITP), and the ATF Special Agent Basic Training (SABT)
Program. l have received specialized training with respect to narcotics and firearms violations
and have been involved in numerous investigations involving violent crimes and the seizure of

firearms and controlled substances l also have a Bachelor of Science in Criminal Justice from

Case 1:19-mj-00064-CHS Document 4 ]Filed 04/03/19 Page 1 of 9 Page|D #: 18

East Tennessee State University and a Master of Science in Criminal Justice from The University
of Tennessee at Chattanooga

2. This affidavit is submitted in support of an application for a search and seizure warrant of
the residence and premises located at the following location: 2012 Milne St. Chattanooga, TN,
the residence known to be associated with Karlos BUTLER (hereinafter BUTLER). lnformation
contained in this affidavit has been obtained through observations by your Affiant, interviews
with fellow law enforcement officers, and a Chattanooga Police Department (CPD) Confidential
Informant (CI). Not every fact known to your Aftiant regarding the case has been included in the
affidavit Your Affiant has only included information and facts needed for the court to make a

finding of probable cause.

3. Based upon your Affiant’s training and experience and participation in investigations
involving controlled substances, your Affiant knows that when controlled substances are illegally
used, manufactured, and trafficked, other supporting items and materials are usually present in
addition to the controlled substances themselves These supporting items commonly associated
with the use of and trafficking of controlled substances include, but are not limited to: drug
paraphernalia, scales, and packaging materials suitable for particular substance(s), records and
notes (including computer and electronically stored) of controlled substance transactions, money
(proceeds of or capital for controlled substance(s) transactions), firearms kept for protection,
stolen property (often traded for controlled substances), electronic devices suitable for use in

controlled substance transactions, recordings of such transactions, or electronic devices suitable

for avoiding law enforcement

4. lt is also common for traffickers of these substances to use electronic communication

Case 1:19-mj-00064-CHS Document 4 i:i|ed 04/03/19 Page 2 of 9 Page|D #: 19

devices such as cellular telephones, pagers, both numeric and two-way, and computers so that
they can conduct their business at virtually any time without unnecessary delay. Your Affiant
knows that these devices are usually found on or in very close proximity to these persons and
that such electronic devices are capable of storing information such as phone numbers and/or
coded messages which may lead to the identity of codefendants, coconspirators, and/or sources
of supply. Cellular phones, phone records, device purchase agreements and other related
documents related to the ownership are normally kept at their businesses, and/or places of
operation. lt is also common for them keep their electronic communication devices and cellular
telephones in close proximity to themselves, on their person, in their vehicles, or at their business
or place of operation Cellular telephones, in addition to being communication devices, are also
storage devices for data. Data electronically stored inside cellular telephones include telephone
numbers of associates, logs of the date and time that individual calls were made, voice and text
messages from associates and photographs of the primary user, family members and associates,
location information, internet browsing history, calendar entries, task lists, contact information,
and other similar data. The data inside cellular telephones is evidence of such sales activity,
demonstrates true ownership and control of the telephones, Which can be registered to another
person, and can be effectively used to corroborate the statements of witnesses With the advent
of “smart phones” all of the documents and information discussed Within this section can be held
on a smart phone in electronic format as vvell.

5. Based upon training and experience in conducting investigations involving controlled
substances, your Aftiant also knows that drug dealers, while utilizing electronic communication
devices to conduct their business, will often use “slang,” or “code words” when referring to their

business activities These code words may include reference to, but are not limited to, money,

Case 1:19-mj-00064-CHS Document 4 3I:i|ed 04/03/19 Page 3 of 9 Page|D #: 20

narcotics, other co-conspirators, and certain locations. Drug dealers use these code words in an
attempt to conceal their illegal activities from law enforcement in an effort to avoid detection
Your Affiant is also aware that specific slang and code words utilized by those trafficking in
controlled substances may be influenced by various factors such as geographical area, cultural
influences, and the type of controlled substance being trafficked.

6. In your Af`fiant’s training and experience, users of and traffickers in controlled
substances, when hiding or transporting controlled substances or cash, commonly conceal them
in several separate “stashes,” often in several rooms of a building, outbuilding, vehicles, and in
public or common areas which can be kept under their observation Narcotics traffickers will

also often place assets in names other than their own to conceal their assets from law

enforcement

7. Your affiant is aware that narcotics traffickers sometimes utilize multiple “stash
locations” in an attempt to keep large quantities of controlled substances separate Based on
your Aftiant’s training and experience, your Affiant knows this to be done so that law
enforcement cannot seize all of the controlled substance at one time if law enforcement is alerted
to the location of a single “stash location.” This is also done in an attempt to secrete controlled
substances from non-law enforcement personnel in an attempt minimize the potential of a
robbery by individuals seeking to take possession of controlled substances during armed

robberies, horne invasions, or routine thefts.

8. lt has also been your Affiant’s training and experience that those who use or traffic in
controlled substances, especially when law enforcement appears, will attempt to physically

separate themselves from the controlled substances They often do this by placing a controlled

Case 1:19-mj-00064-CHS Document 4 4Filed 04/03/19 Page 4 of 9 Page|D #: 21

substance in a “neutral” location. They often employ intermediaries as couriers and drivers, to
store drugs or conduct transactions These intermediaries often include associates, but may also
be extended to women, juveniles, or older people. Traffickers will use these individuals to
transport controlled substances or otherwise assist the operation These “mules” (as they are
sometimes called) hold or transport the controlled substances or cash, allowing the dealer to stay
“clean.” Traffickers will also often “hand off’ incriminating evidence to another person if
confronted by law enforcement ln sum, these methods are used to attempt to insulate traffickers

from risk of detection and apprehension by law enforcement

9. Based upon your Affiant’s training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of Title 21 USC §§ 84l(a)(1) and 846
have been committed by BUTLER and known and unknown co~conspirators.

PROBABLE CAUSE

lO. Your Affiant is currently participating in an investigation of BUTLER for illegal drug
trafficking and the illegal possession of firearms in the Eastern District of Tennessee (EDTN).
An investigation conducted by the ATF Chattanooga Field Office and CPD Narcotics Division
has identified BUTLER as operating in the EDTN, and being responsible for the illegal
possession and distribution of firearms and heroin. The investigation was initiated by the
development of information given by other law enforcement officers and a CPD Cl. The
information provided has been independently corroborated by your Affiant and other
agents/officers as accurate. Furthermore, the Cl has provided information that has led to the

arrest of individuals involved in the illegal distribution of narcotics and illegal possession of

Case 1:19-mj-00064-CHS Document 4 §:i|ed 04/03/19 Page 5 of 9 Page|D #: 22

firearrns, as well as provided information that your Affiant has independently corroborated as
accurate. Therefore, your Affiant submits the CI is reliable.

ll. Throughout the course of the investigation into BUTLER, information was developed
that identified BUTLER as a source of supply for heroin throughout the EDTN. Specifically, in
March 2019, a CPD Cl advised your Affiant that a B/M known only to the CI as “Karlos” was
actively involved in the distribution of large quantities of heroin throughout the Chattanooga, TN
area. The Cl continued that “Karlos,” whom the Cl understood to be a convicted felon, was also
known for frequently possessing firearms, to include during narcotics transactions

12. Based on the information provided by the CI, in March 2019, your Affiant began utilizing
the CI to conduct controlled purchases of heroin from “Karlos.” To date, the CI has conducted at
least three controlled purchases of heroin from “Karlos,” who was subsequently identified as
BUTLER. During each controlled purchase, BUTLER delivered the heroin in his newer~model
Nissan Maxima with VIN lN4AA6APlGC432062 and bearing Temporary Tag # D357472. ln at
least two of the controlled purchases, BUTLER, a convicted felon, was also observed by the Cl
to be in possession of a firearm. The most recent purchase, which was for a resale amount of
heroin from BUTLER, occurred during the past 72 hours in the EDTN. During each of the

aforementioned controlled purchases, the following controls were put in place:

a. Prior to each controlled purchase, under the direction and control of your Affiant, the
Cl met with your Affiant at a pre-determined location and was physically checked or

searched by your Affiant or another law enforcement officer for any type of

contraband

Case 1:19-mj-00064-CHS Document 4 q:i|ed 04/03/19 Page 6 of 9 Page|D #: 23

13.

. The Cl was provided with official government funds to purchase narcotics from

BUTLER.

The CI was outfitted with an audio listening device, which was monitored by your

Affiant or another law enforcement officer during each controlled purchase

. Law enforcement maintained a constant visual of the CI and his/her vehicle from the

pre-buy location to the predetermined buy location for each narcotics purchase

Following each controlled purchase, the CI was surveilled by your Affiant and law
enforcement assisting with the operation to a pre-determined location, where law

enforcement immediately retrieved narcotics and the audio listening device from the

Cl.

A constant visual of the Cl was maintained at all times. The Cl was additionally
searched or checked for contraband by your Affiant or another law enforcement

officer following each controlled purchase

A summary of the most recent controlled purchase from BUTLER is as follows:

On or about April l, 2019, your Affiant met with the Cl at a predetermined location for

the purpose of conducting a controlled purchase of heroin from BUTLER. Once at the pre-buy

location, the CI advised your Affiant that he/she had spoken with BUTLER earlier that day, at

which time BUTLER agreed to sell the Cl a specified amount of heroin at a specified price.

Based on your Affiant’s training and experience, the amount of heroin agreed upon is consistent

with a resale amount of narcotics Following the receipt of information from the Cl, the Cl, in the

Case 1:19-mj-00064-CHS Document 4 7|:i|ed 04/03/19 Page 7 of 9 Page|D #: 24

presence of your Affiant, placed a recorded telephone call to BUTLER for the purpose of
arranging the drug transaction During the telephone call, BUTLER and the Cl agreed to meet at
a predetermined location for the narcotics transaction

14. Upon departing the pre-buy location, the Cl was surveilled by law enforcement to the
predetermined buy location, where the Cl parked his/her vehicle in the parking lot and remained
in his/her vehicle. Shortly before the Cl’s arrival at the predetermined buy location, law
enforcement conducting surveillance in the area of 2012 Milne St. Chattanooga, TN observed
BUTLER arrive at 2012 l\/lilne St. Chattanooga, TN in his newer~model Nissan Maxinia with
VlN 1N4AA6AP1GC432062 and bearing Temporary Tag # D357472, and park on the street in
front of the residence The vehicle was confirmed by your Affiant to be the same vehicle used by
BUTLER to deliver heroin during previous controlled purchases during this investigation Once
parked, BUTLER exited his vehicle walked into 2012 Milne St. Chattanooga, TN, then exited
several minutes later and immediately returned to his veliicle. Once inside his vehicle, BUTLER
departed 2012 l\/lilne St. Chattanooga, TN and was surveilled directly to the predetermined buy
location where he parked in an adjacent parking lot. Once BUTLER parked his vehicle, the Cl
exited his/her vehicle, walked to the Nissan Maxima, and entered the passenger’s side of the
vehicle. Several seconds later, the Cl returned to his/her vehicle and departed the buy location en
route to the post-buy location

15. Once the Cl returned to the post~buy location, law enforcement retrieved the previously
agreed~upon amount of heroin from the Cl. The Cl also stated that while conducting the drug
deal with BUTLER inside the Nissan Maxima, he/she observed a semi~automatic pistol on

BUTLER’s lap. The Cl also confirmed that BUTLER was the only individual inside the vehicle.

Case 1:19-mj-00064-CHS Document 4 fi:i|ed 04/03/19 Page 8 of 9 Page|D #: 25

16. ln addition to controlled purchases of heroin from BUTLER, database checks confirmed
BUTLER to currently be on felony probation in the State of TN. BUTLER’s probation officer
also confirmed that BUTLER provided 2012 Milne St. Chattanooga, TN as his residence, and
has had it listed with TN Probation and Parole as his residence for several months.

17. WHEREFGRE, based upon the facts detailed above, together with your Affiant’s training
and experience in drug trafficking investigations, your Affiant believes and submits there is
probable cause to believe that the premises located at 2012 Milne St. Chattanooga, TN, including
the residence, outbuilding, vehicle(s), and curtilage located herein described will contain
evidence of drug trafficking, particularly of heroin, in violation of Title 21, United States Code,
Section 841 and Title 21, United States Code, Section 846. Your Affiant further submits that
BULTER’s vehicle, the newer~model silver Nissan Maxima with VIN 1N4AA6AP1GC432062
and bearing Temporary Tag # D357472, will also contain evidence of drug trafficking,
particularly of heroin, in violation of Title 21, United States Code, Section 841 and Title 21,
United States Code, Section 846. These fruits, evidence and instrumentalities of crimes against

the United States of America are described with particularity in Attachment B.

FURTHER THlS AFFIANT SAYETH
NAUGHT.

Aann Baidwin" f
Special Agent, ATF

Subsc' e v~.~. z d sworn to before me this ?¢~j day of April, 2019.

  

,, § --m-
HonDb'l‘e/Christdp'her fill Steger,
UNITED STATES MAG STRATE JUDGE

Case 1:19-mj-00064-CHS Document 4 in|ed 04/03/19 Page 9 of 9 Page|D #: 26

